         Case 1:21-cv-01229-JPB Document 61 Filed 06/24/21 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

THE NEW GEORGIA PROJECT,                      )   CIVIL ACTION FILE NO.
BLACK VOTERS MATTER FUND, and                 )   1:21-CV-1229-JPB
RISE, INC.,                                   )
                                              )
Plaintiffs,                                   )
                                              )
v.                                            )
                                              )
BRAD RAFFENSPERGER, in his official           )
capacity as the Georgia Secretary of State;   )
REBECCA SULLIVAN,in her official              )
capacity as the Vice Chair of the Georgia     )
State Election Board; DAVID WORLEY,           )
in his official capacity as a member of the   )
Georgia State Election Board; MATTHEW         )
MASHBURN,in his official capacity as a        )
member of the Georgia State Election          )
Board; ANH LE, in her official capacity as    )
a member of the Georgia State Election        )
Board; MARGARET BENTLEY, in her               )
official capacity as Chairman of the          )
SPALDING County Board of Elections            )
and Voter Registration; GLENDA                )
HENLEY, in her official capacity as           )
Secretary of the SPALDING County Board        )
of Elections and Voter Registration;          )
BETTY BRYANT, VERA MCINTOSH,                  )
and ROY MCCLAIN, in their official            )
capacities as Members of the SPALDING         )
County Board of Elections and Voter           )
Registration; CHARLES DAVE, in his            )
official capacity as BROOKS County            )
Elections Superintendent; ZURICH              )
DESHAZIOR, DON DISTEFANO, and                 )
        Case 1:21-cv-01229-JPB Document 61 Filed 06/24/21 Page 2 of 5




KAREN MURRAY, in their official     )
capacities as members of the BROOKS )
County Board of Elections; ALEX WAN,)
in his official capacity as Chairman of the
                                    )
FULTON County Registration and      )
Elections Board; MARK WINGATE,      )
KATHLEEN RUTH, VERNETTA KEITH       )
NURIDDIN, and AARON JOHNSON, in     )
their official capacities as Members of the
                                    )
FULTON County Registration and      )
Elections Board; KEITH GAMMAGE, in  )
his official capacity as the Solicitor General
                                    )
of FULTON County; and GREGORY W.    )
EDWARDS, in his official capacity as the
                                    )
District Attorney for DOUGHERTY     )
County,                             )
                                    )
Defendants.                         )
____________________________________)

            FULTON COUNTY DEFENDANTS’ MOTION TO DISMISS
              PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR
                DECLARATORY AND INJUNCTIVE RELIEF

      COME NOW Defendants Alex Wan, Mark Wingate, Aaron Johnson,

Kathleen Ruth, and Vernetta Keith Nurridin, all in their official capacities as

members of the Fulton County Board of Registration and Elections (hereafter

“Fulton County Defendants”) through counsel, and hereby move to dismiss all

claims against the Fulton County Defendants in the Plaintiff’s Amended Complaint

for Declaratory and Injunctive Relief. The Fulton County Defendants move for

dismissal of all claims pursuant to Fed. R. Civ. Proc. 12(b)(l) and 12(b)(6).


                                           2
        Case 1:21-cv-01229-JPB Document 61 Filed 06/24/21 Page 3 of 5




      The bases for the motion are more fully set forth in the accompanying Brief

in Support of the Fulton County Defendants’ Motion to Dismiss.



      Respectfully submitted this 24th day of June, 2021.


                                            OFFICE OF THE COUNTY
                                            ATTORNEY

                                            /s/ David R. Lowman
                                            Kaye Burwell
                                            Georgia Bar Number: 775060
                                            kaye.burwell@fultoncountyga.gov
                                            Cheryl Ringer
                                            Georgia Bar Number: 557420
                                            cheryl.ringer@fultoncountyga.gov
                                            David Lowman
                                            Georgia Bar Number: 460298
                                            david.lowman@fultoncountyga.gov
                                            ATTORNEYS FOR DEFENDANT
                                            FULTON COUNTY, GEORGIA


OFFICE OF THE COUNTY ATTORNEY
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303




                                        3
         Case 1:21-cv-01229-JPB Document 61 Filed 06/24/21 Page 4 of 5




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

THE NEW GEORGIA PROJECT,                      )   CIVIL ACTION FILE NO.
BLACK VOTERS MATTER FUND, and                 )   1:21-CV-1229-JPB
RISE, INC.,                                   )
                                              )
Plaintiffs,                                   )
                                              )
v.                                            )
                                              )
BRAD RAFFENSPERGER, in his official           )
capacity as the Georgia Secretary of State;   )
REBECCA SULLIVAN, in her official             )
capacity as the Vice Chair of the Georgia     )
State Election Board; DAVID WORLEY,           )
in his official capacity as a member of the   )
Georgia State Election Board; MATTHEW         )
MASHBURN, in his official capacity as a       )
member of the Georgia State Election          )
Board; ANH LE, in her official capacity as    )
a member of the Georgia State Election        )
Board; MARGARET BENTLEY, in her               )
official capacity as Chairman of the          )
SPALDING County Board of Elections            )
and Voter Registration; GLENDA                )
HENLEY, in her official capacity as           )
Secretary of the SPALDING County Board        )
of Elections and Voter Registration;          )
BETTY BRYANT, VERA MCINTOSH,                  )
and ROY MCCLAIN, in their official            )
capacities as Members of the SPALDING         )
County Board of Elections and Voter           )
Registration; CHARLES DAVE, in his            )
official capacity as BROOKS County            )
Elections Superintendent; ZURICH              )
DESHAZIOR, DON DISTEFANO, and                 )

                                        4
        Case 1:21-cv-01229-JPB Document 61 Filed 06/24/21 Page 5 of 5




KAREN MURRAY, in their official     )
capacities as members of the BROOKS )
County Board of Elections; ALEX WAN,)
in his official capacity as Chairman of the
                                    )
FULTON County Registration and      )
Elections Board; MARK WINGATE,      )
KATHLEEN RUTH, VERNETTA KEITH       )
NURIDDIN, and AARON JOHNSON, in     )
their official capacities as Members of the
                                    )
FULTON County Registration and      )
Elections Board; KEITH GAMMAGE, in  )
his official capacity as the Solicitor General
                                    )
of FULTON County; and GREGORY W.    )
EDWARDS, in his official capacity as the
                                    )
District Attorney for DOUGHERTY     )
County,                             )
                                    )
Defendants.                         )
____________________________________)

                          CERTIFICATE OF SERVICE

       I hereby certify that on this date I have electronically filed the foregoing

FULTON         COUNTY         DEFENDANTS’             MOTION      TO    DISMISS

PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DECLARATORY

AND INJUNCTIVE RELIEF with the Clerk of Court using the CM/ECF system,

with the Clerk of Court using the CM/ECF system, which will send email

notification of such filing to all attorneys of record.

                                                 /s/ David R. Lowman
                                                 Georgia Bar Number: 460298
                                                 david.lowman@fultoncountyga.gov


                                           5
